Title: From Thomas Jefferson to Benjamin Bankson, 11 September 1793
From: Jefferson, Thomas
To: Bankson, Benjamin



Sep. 11. 1793.

Th: Jefferson will be obliged to Mr. Bankson as soon as he has finished the letters left with him yesterday, to go on with the Duplicate of those Aug. 16. and 23d. to Mr. Gouverneur Morris and the documents, taking therein the assistance of the other gentlemen. The press copy is to be sent to Mr. Morris, that on writing paper being wanting for another purpose. When it is ready, Mr. Bankson will be pleased to exert himself particularly to find some vessel going to France, and if possible a trusty passenger to whom he can commit it. Th:J. is authorised to refund the reasonable expences from the port of landing to Paris, of any trusty person who will undertake to deliver it. The letter now inclosed is to be sent with the other.
